The determination of this controversy depends upon the interpretation of a contract which is governed by the law Massachusetts. A prior suit involving the same subject-matter and between the same parties is now pending in the courts of Massachusetts. Under these circumstances it is not deemed advisable for this court to now pass upon the question here presented. Although the pendency of the Massachusetts suit is not pleadable in abatement of the present action (Yelverton v. Conant, 18 N.H. 123; Goodall v. Marshall, 11 N.H. 88; 1 Cyc. 36), nevertheless, its pendency being suggested, it is discretionary with this court to direct that the present action be continued to await the final disposition of the Massachusetts suit. Douglass v. Insurance Co., 138 N.Y. 209, 218; 1 Cyc. 36, 37.
Case continued.
All concurred. *Page 48